 1 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
     A Limited Liability Partnership
 2   Including Professional Corporations
   SHANNON Z. PETERSEN, Cal. Bar No. 211426
 3 LISA S. YUN, Cal. Bar No. 280812
   SIEUN J. LEE, Cal. Bar No. 311358
 4 12275 El Camino Real, Suite 200
   San Diego, California 92130-4092
 5 Telephone: 858.720.8900
   Facsimile: 858.509.3691
 6 Email        spetersen@sheppardmullin.com
                lyun@sheppardmullin.com
 7              slee@sheppardmullin.com
 8 Attorneys for Defendant
   SQUARE, INC.
 9
10                                  UNITED STATES DISTRICT COURT
11            NORTHERN DISTRICT OF CALIFORNIA, SAN FRANCISCO DIVISION
12
13 MISHARI ALEISA and NICOLE                      Case No. 3:20-cv-00806-EMC
   BELLUOMINI, individually and on behalf
14 of all others similarly situated,              CLASS ACTION
15                     Plaintiff,                 THIRD STIPULATION TO EXTEND
                                                  TIME FOR SQUARE, INC. TO
16            v.                                  RESPOND TO COMPLAINT
17 SQUARE, INC., a Delaware Corporation,
                                                  Hon. Edward M. Chen
18                     Defendant.                 Courtroom 5 – 17th Floor
19
20
21
22
23
24
25
26
27
28
                                                                          Case No. 3:20-cv-00806
     SMRH:4840-1792-1464.1                            THIRD STIPULATION TO EXTEND TIME FOR
                                                      SQUARE, INC. TO RESPOND TO COMPLAINT
 1            Pursuant to Civil L.R. 6-1(a), Plaintiffs Mishari Alesia and Nicole Belluomini and
 2 Defendant Square, Inc., stipulate to further extend the time by which Square must respond
 3 to Plaintiffs’ Complaint from April 3, 2020 to April 17, 2020. The parties also stipulate to
 4 the briefing schedule proposed below.
 5            Good cause exists for the further extension. The parties are negotiating a possible
 6 resolution of this dispute and Square needs more time to gather additional information
 7 requested by Plaintiffs. Square does not have some of the information requested but must
 8 gather it from a third party vendor. Investigating the facts and gathering the relevant
 9 information has been slowed by the impact of the COVID-19 pandemic and “stay-at-
10 home” orders that impact the parties, their counsel, and third parties with relevant
11 information.
12            If the parties are unable to reach an early resolution, Square intends to file two
13 motions in response to the Complaint. Square has met and conferred with Plaintiffs about
14 these motions—a motion to dismiss for lack of subject matter jurisdiction and a motion to
15 stay the proceedings. Allowing more time to negotiate potential resolution of this action
16 could avoid motion practice and conserve the resources of the parties and the Court. If,
17 however, the parties are unable to resolve this dispute and Square proceeds with its
18 contemplated motions, the parties have agreed to the following modified briefing schedule:
19                 Event                                             Deadline
20                 Square’s Deadline to Respond to Complaint         April 17, 2020
21                 Plaintiff’s Opposition to Square’s Motions        June 1, 2020
22                 Square’s Reply Deadline                           June 15, 2020
23                 Hearing                                           At least 14 days after
24                                                                   the Reply
25
26            The parties respectfully request that the Court approve the stipulated extension and
27 briefing schedule.
28
                                                     -2-                         Case No. 3:20-cv-00806
     SMRH:4840-1792-1464.1                                   THIRD STIPULATION TO EXTEND TIME FOR
                                                             SQUARE, INC. TO RESPOND TO COMPLAINT
 1            IT IS SO STIPULATED.
 2 Dated: March 27, 2020
 3                                      SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
 4
                                        By                      /s/ Lisa S. Yun
 5
                                                            SHANNON Z. PETERSEN
 6                                                              LISA S. YUN
                                                                SIEUN J. LEE
 7
 8                                                            Attorneys for Defendant
                                                                  SQUARE, INC.
 9
10 Dated: March 27, 2020
11                                      KAZEROUNI LAW GROUP, APC
12
                                        By                        /s/Yana Hart
13
                                                          SEYED ABBAS KAZEROUNIAN
14                                                               YANA HART
15                                              Attorneys for Plaintiffs Mishari Aleisa and Nicole
16                                                                 Belluomini

17
                                  SIGNATURE AUTHORIZATION
18
              Pursuant to Local Rule 5-1(i), I hereby certify that the contents of this document is
19
     acceptable to each counsel signing this document and that I have obtained counsel’s
20
     authorization to affix his/her electronic signature to this document.
21
     Dated: March 27, 2020
22
                                        SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
23
24                                      By                         /s/Lisa S. Yun
25                                                                LISA S. YUN
                                                              Attorney for Defendant
26                                                               SQUARE, INC.
27
28
                                                    -3-                         Case No. 3:20-cv-00806
     SMRH:4840-1792-1464.1                                  THIRD STIPULATION TO EXTEND TIME FOR
                                                            SQUARE, INC. TO RESPOND TO COMPLAINT
 1 Mishari Aleisa v. Square, Inc.
   United States District Court, Northern District of California
 2 Case No. 3:20-cv-00806-EMC
 3                                      PROOF OF SERVICE
 4                           STATE OF CALIFORNIA, COUNTY OF SAN DIEGO
 5       At the time of service, I was over 18 years of age and not a party to this action. I
   am employed in the County of San Diego, State of California. My business address is 501
 6 West Broadway, 19th Floor, San Diego, CA 92101-3598.
 7            On March 27, 2020, I served true copies of the following document(s) described as
 8 THIRD STIPULATION TO EXTEND TIME FOR SQUARE, INC. TO RESPOND
   TO COMPLAINT
 9
   on the interested parties in this action as follows:
10
                                           SERVICE LIST
11
   Abbas Kazerounian, Esq.                          Counsel for Plaintiffs & the Putative Class
12 KAZEROUNI LAW GROUP, APC
   245 Fischer Avenue, Suite D1
13 Costa Mesa, CA 92626
   Tel 800.400.6808; Fax 800.520.5523
14 ak@kazlg.com
15 Yana A. Hart, Esq.                              Counsel for Plaintiffs & the Putative Class
   KAZEROUNI LAW GROUP, APC
16 2221 Camino Del Rio, Suite 101
   San Diego, CA 92108
17 Tel 619,233,7770; Fax 619.297.1022
   yana@kazlg.com
18
19        BY CM/ECF NOTICE OF ELECTRONIC FILING: I electronically filed the
   document(s) with the Clerk of the Court by using the CM/ECF system. Participants in the
20 case who are registered CM/ECF users will be served by the CM/ECF system.
   Participants in the case who are not registered CM/ECF users will be served by mail or by
21 other means permitted by the court rules.
22         I declare under penalty of perjury under the laws of the United States of America
   that the foregoing is true and correct and that I am employed in the office of a member of
23 the bar of this Court at whose direction the service was made.
24            Executed on March 27, 2020, at San Diego, California.
25
26                                                 /s/Phyllis Chavez
                                                   Phyllis Chavez
27
28

                                                                         Case No. 3:20-cv-00806-EMC
     SMRH:4848-5060-2422.1                                                                    TITLE
